120 Ga. App. 415 (1969)
170 S.E.2d 762
ARGONAUT INSURANCE COMPANY et al.
v.
HIX.
44711.
Court of Appeals of Georgia.
Argued September 12, 1969.
Decided September 30, 1969.
*416 Woodruff, Savell, Lane & Williams, Lawson A. Cox, for appellants.
Carl W. Poss, Sr., for appellee.
QUILLIAN, Judge.
The petition and the evidence failed to show facts which were sufficient to authorize the trial judge to reverse the award and remand the case for further hearings. Where an agreement between the claimant and the employer has been approved by the State Board of Workmen's Compensation and no appeal is taken therefrom it cannot be set aside because of fraud, accident or mistake where it is shown that the movant was guilty of negligence in entering into such agreement. Heath v. Standard Accident Ins. Co., 94 Ga. App. 548 (95 SE2d 726). In the case sub judice the agreement which was signed by the claimant was clear and understandable. There was no evidence that the claimant was prevented in any way from reading the document or that he did not read it. While the claimant testified that he did not sign the stipulation, his petition alleged that he did and this fact was admitted in appellee's brief. As was stated in McCord v. Employers Liability &c. Corp., 96 Ga. App. 35, 38 (99 SE2d 327): "Therefore, it must be concluded that the claimant was either negligent in failing to read such agreement or that she was negligent in signing it if some part of it was untrue and she had read it."
The overruling of the appellant's motion to dismiss was error.
Judgment reversed. Pannell and Evans, JJ., concur.